                 Case 20-12456-JTD             Doc 123       Filed 10/15/20        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

RTI HOLDING COMPANY, LLC,1                                   Case No. 20-12456 (JTD)

                                   Debtors.                  (Jointly Administered)


       CERTIFICATION OF COUNSEL REQUESTING ENTRY OF ORDER
      APPROVING STIPULATION REGARDING LEASE TERMINATION
    AGREEMENTS WITH STORE MASTER FUNDING XIII, LLC, AND STORE
      MASTER FUNDING XIV, LLC RE: LOCATIONS IN HICKORY AND
                   WILKESBORO, NORTH CAROLINA


                 The undersigned hereby certifies that:

                 1.       On October 7, 2020 (the “Petition Date”), the above-captioned debtors and

debtors in possession (the “Debtors”) filed voluntary petitions for relief under title 11 of the

United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

District of Delaware (the “Bankruptcy Court”).

                 2.       On December 21, 2017, Ruby Tuesday, Inc. (“RTI”), entered into leases


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
              Case 20-12456-JTD        Doc 123      Filed 10/15/20   Page 2 of 3



(the “SMFXIII Lease” and “SMFXIV Lease”, as applicable and, collectively, the “STORE

Leases”), with affiliates of STORE Capital, Inc., including STORE Master Funding XIII, LLC

(“SMFXIII”), and STORE Master Funding XIV, LLC (“SMFXIV” and, collectively, with

SMXIII, “STORE”) which originally included 42 Ruby Tuesday restaurant locations. Of such

locations, 11 were closed by RTI prior to the Petition Date (the “STORE Closed Locations”).

              3.       STORE has advised RTI that the sales of two of the STORE Closed

Locations are scheduled to close today, October 15, 2020: 1821 U.S. Highway 70 SE, Hickory,

North Carolina 28602 (Site No. 3183) (the “Hickory Location”) and 1512 Winkler Mill

Extension, Wilkesboro, North Carolina 28697 (Site No. 4851) (the “Wilkesboro Location”).

              4.       RTI and STORE (collectively, the “Parties”) have subsequently agreed to

enter into lease termination agreements with respect to the Hickory Location and Wilkesboro

Location and have entered into the Stipulation Regarding Lease Termination Agreements with

STORE Master Funding XIII, LLC, and STORE Master Funding XIV, LLC Re: Locations in

Hickory and Wilkesboro, North Carolina (the “Stipulation”).

              5.       The Stipulation is attached as Exhibit A to the proposed Order Approving

Stipulation Regarding Lease Termination Agreements with STORE Master Funding XIII, LLC,

and STORE Master Funding XIV, LLC Re:              Locations in Hickory and Wilkesboro, North

Carolina (the “Proposed Order”), attached hereto as Exhibit 1.

              6.       The Parties consent to entry of the Proposed Order approving the

Stipulation. Accordingly, the Debtors respectfully request entry of the Proposed Order at the

Court’s convenience.




                                               2
            Case 20-12456-JTD   Doc 123   Filed 10/15/20   Page 3 of 3



Dated: October 15, 2020             PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware


                                    /s/ James E. O’Neill
                                    Richard M. Pachulski (CA Bar No. 90073)
                                    Malhar S. Pagay (CA Bar No. 189289)
                                    James E. O’Neill (Bar No. 4042)
                                    Victoria A. Newmark (CA Bar No. 183581)
                                    919 North Market Street, 17th Floor
                                    P.O. Box 8705
                                    Wilmington, DE 19899-8705 (Courier 19801)
                                    Telephone: 302-652-4100
                                    Facsimile: 302-652-4400
                                    Email: rpachulski@pszjlaw.com
                                           mpagay@pszjlaw.com
                                           joneill@pszjlaw.com
                                           vnewmark@pszjlaw.com

                                    Proposed Counsel to the Debtors and Debtors in
                                    Possession




                                      3
